DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-2 in the reply filed on 1/18/2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/18/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 10, “has solidification structure” should read –has a solidification structure--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Asgari et al. (Asgari, Hamed, et al. “On Thermal Expansion Behavior of Invar Alloy Fabricated by Modulated Laser Powder Bed Fusion.” Materials & Design, vol. 160, 2018, pp. 895–905.), hereinafter “Asgari.”
Regarding claims 1-2, Asgari teaches a low thermal expansion alloy composed of 64% Fe and 36% Ni (Abstract, Introduction), which meets the compositions recited in claims 1 and 2. In addition, Asgari teaches that its alloy is made by laser powder bed fusion (Abstract), which involves melting and solidifying by means of a laser beam to carry out additive manufacturing, which is the same as the method recited in paragraph [0015] of the instant specification. Thus, the alloy product of Asgari would inherently have a solidification structure with a secondary dendrite arm spacing of 5 µm or less, an average thermal expansion coefficient in a temperature range between 100°C and -7°C falls within a range of 0 ± 0.2 ppm/°C, and an Ms point of -196°C or lower. In the alternative, one of ordinary skill in the art would expect the alloy product of Asgari to have a solidification structure with a secondary dendrite arm spacing of 5 µm or less, an average thermal expansion coefficient in a temperature range between 100°C and -7°C falls within a range of 0 ± 0.2 ppm/°C, and an Ms point of -196°C or lower. In the case where “the claimed and prior art products are identical or substantially identical in structure or prima facie case of either anticipation or obviousness has been established.” See MPEP §2112.01. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734